DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 lacks proper antecedent basis for “the preheat stage”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rael et al (US 6,727,478) in view of Swayne et al (US 6,465,762).
Rael shows the structure claimed including an oven cavity having a plurality of heating elements including a broil heating element (36), a bake heating element (32), and a convection heating element (46) with a convection fan (39), a controller (82) that can separately control operation of the each of the heating elements to respective different stage target temperatures as illustrated in Figure 9, and the controller is configured to operate according to a hysteresis control that includes an upper temperature limit that is greater (15 F greater) than a target temperature (325 F) and a lower temperature limit that is lower (15 F lower) than the target temperature. Also, see column 5, lines 1-10. But, Rael does not show the target temperature being a user-selected cooking temperature adjusted by stage specific offsets. 
Swayne shows it is known to provide a target temperature being a user-selected cooking temperature that is added or offset by a specific offset (25 F). Also, see column 4, lines 8-34. 
In view of Swayne, it would have been obvious to one of ordinary skill in the art to adapt Rael with the target temperatures that art adjusted by respective stage specific offsets so that desired cooking operations such as proofing or any other cooking process can be effectively and predictably achieved at the offset temperatures desired by the user. 
With respect to claim 3, Rael shows the controller operating according to the hysteresis control. 
With respect to claim 6, Swayne shows the offset being 25 F, which is non-zero, wherein Rael further shows a plurality of heating stages including a preheat stage. 
With respect to claims 7 and 8, Rael shows each of the convection heating element, the bake element, and the broil element operating at a constant power or constantly cycled or energized state having various runtimes. Also see column 2, lines 38-50, column 4, lines 26-57, and Figure 9.
With respect to claims 9 and 11, Rael shows a user interface that is configured to receive a setpoint temperature or a desired temperature in a cooking or air-fry mode (a mode that provide a hot air including a convection means) wherein the setpoint/desired temperature is targeted to different respective target temperatures in each of the heating stages (such as the pre-heating stage and the post-heating stage) as illustrated in Figure 9 wherein there is no definite period of time set in the post-heating stages. As Swayne teaches for providing an offset, it would have been obvious to one of ordinary skill in the art to adapt Rael with the setpoint temperatures that are further adjusted by respective specific offsets so that desired cooking operations can be effectively and predictably achieved. Rael also shows the controller that is configured to operate the convection fan in the heating stages.   
Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rael in view of Swayne as applied to claims 1-3, 6-9 and 11 above, and further in view of Elston, III et al (US 2011/0284518).
Rael in view of Swayne shows the structure claimed except for the controller having a proportional-integral-derivative (PID) temperature control.  
Elston shows an oven with heating elements wherein a temperature behavior of the heating elements is controlled and operated via a proportional-integral-derivative (PID) algorithm. Also see para [0043].
In view of Elston, it would have been obvious to one of ordinary skill in the art to adapt Rael, as modified by Swayne, with the controller having a PID control which is known in the art that allows to control the heating elements so the desired heating outputs can be effectively and predictably yielded to achieve the desired temperature which would include the subsequent target temperature in the subsequent heating stage.   
With respect to claim 5, Elston further shows a kitchen oven range/body that can be disposed adjacent a countertop, and it would have been obvious to adapt Rael with a kitchen oven range as shown in Elston that can be disposed adjacent a countertop with the range/body that is generally level with the countertop as known in the art.  
Claims 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rael in view of Swayne as applied to claims above and further in view of Barritt (US 6,812,433).
Rael in view of Swayne shows the method and structure claimed except for the controller to prompt a user to insert food in an oven cavity.
Barritt shows it is known to provide an audible or visual indicator/display to alert or indicate if a certain temperature is reached for the user to place the food item in the oven cavity, and Barritt  also shows the prompt can be when the preheating stage has ended. Also see column 4, lines 27-38.
In view of Barritt, it would have been obvious to one of ordinary skill in the art to adapt Rael as modified by Swayne with the controller having an indicator or display that prompts or signals for the user to place the food item in the oven and when the desired preheating temperature has been reached to effectively cook the food, and it would also have been obvious to prompt the user to place the food item in the cavity based on the display (64) of Barritt at any time the user desires including any time prior to operating the convection fan for an indefinite period of time as a matter of experimentations of cooking food therein.  
With respect to claims 13 and 18, Rael further shows the method including a user selection to activate the heating states as claimed except for the oven being a kitchen range, and Barritt shows it is known to provide an oven in a kitchen range. In view of Barritt, it would have been obvious to one of ordinary skill in the art to adapt the oven of Rael with a kitchen oven range as shown in Barritt  that can be placed or disposed adjacent a kitchen countertop as known in the art.  As Swayne shows for the target temperatures that can be adjusted by specific offsets via a user-selected cooking temperatures, it would have been obvious to provide the target temperatures that art adjusted by respective stage specific offsets so that desired cooking operations such as proofing or any other cooking process can be effectively and predictably achieved at the offset temperatures desired by the user. 
With respect to claim 14, Rael shows the controller operating according to the hysteresis control. 
With respect to claim 16,  Rael shows each of the convention heating element, the bake element, and the broil element operating at a constant power or constantly cycled or energized state. Also see column 2, lines 38-50, column 4, lines 26-57, and Figure 9.
With respect to claim 17, Swayne teaches that the offset value can be added to the target temperature via set button (72), and it would have been obvious to provide the respective offsets in a plurality of heating stages including a first state and a later stage that are differ from one another by at least 40% or any other suitable range that would allow the user to achieve the desired heating temperature within the oven cavity as a matter of routine experimentations.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rael in view of Swayne and Barritt as applied to claim 13 and further in view of Elston, III et al (US 2011/0284518).
Rael in view of Swayne and Barritt shows the structure claimed except for the controller having a proportional-integral-derivative (PID) temperature control.  
Elston shows an oven with heating elements wherein a temperature behavior of the heating elements is controlled and operated via a proportional-integral-derivative (PID) algorithm. Also see para [0043].
In view of Elston, it would have been obvious to one of ordinary skill in the art to adapt Rael as modified by Swayne and Barritt with the controller having a PID control which is known in the art that allows to control the heating elements so the desired heating outputs can be effectively and predictably yielded to achieve the desired temperature which would include the subsequent target temperature in the subsequent later heating stage.   
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection based on the Swayne reference as stated in the ground of rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761